Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse in the reply filed on 10/13/2022 is acknowledged. Applicant elected Group I (Claims 1-2, 8, 15-19, and 22-23) and the following species: (1) a coiled-coil protein and a polyhedron-forming protein, (2) a trafficking protein, (3) a calcium indicator polypeptide, (4) GCaMP6, and (5) S1-GCaMP6f. Species election (5) regarding the species of fusion proteins listed in Claim 22 is withdrawn, and all species have been searched.
Claim Status
The amended claim set filed 10/13/2022 is acknowledged. Claims 1-2, 8, 15-19, 22-23, 32-35, 42, 44, 49, 52, and 79 are currently pending. Of those, no claims are currently amended, and no claims are new. Claims 32-35, 42, 44, 49, 52, and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022. Claims 3-7, 9-14, 20-21, 24-31, 36-41, 43, 45-48, 50-51, 53-78, and 80-123 are cancelled.
Claims 1-2, 8, 15-19, and 22-23 will be examined on the merits herein.
Priority
The applicant’s priority claim to provisional application 62/899,416 is acknowledged. The effective filing date for Claims 1-2, 8, 15, 17-19, and 23 is 09/12/2019. Claims 16 and 22 are not fully supported by the text of the provisional application; therefore, the effective filing date for Claims 16 and 22 is 09/14/2020. What follows is the examiner’s claim-by-claim analysis of effective filing date for the claims currently under examination. If the applicant disagrees with this examiner’s determination of effective filing date for any claim, the applicant may identify text within the prior applications that provides support the claimed language. For Claim 16, support cannot be found for the reporter protein elements XcaMP, XcaMP-R or ExRaiAktAR. For Claim 22, support cannot be found for fusion proteins S1-GCaMP6f, S2a-cAMPr, S3-ExRaiAktAR, or S2-RAB_EKARev.
Information Disclosure Statement
The three information disclosure statements (IDS) filed on 03/04/2021 were all filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. Signed copies of these statements are attached with this action.
Drawings
The color drawings filed 09/14/2020 are acknowledged. The drawings are objected to because:
Regarding Figure 10, the resolution on Figures 10D-K and Figures 10P-Q is so low that the text of the figures cannot be interpreted. See Examiner’s View of Figures 10F-G below. Figure 10L is also notably low-resolution, but it can be read. Because the applicant must replace the entire sheet of drawings, the examiner requests that the resolution of Figure 10L also be improved.

    PNG
    media_image1.png
    426
    568
    media_image1.png
    Greyscale

Examiner’s View of Figures 10F-G.
	Regarding Figure 17, Figure 17L is missing, instead that panel of the drawing is labeled Figure 5L. However, the Brief Description of the Drawings refers to Figure 17L. In order to avoid confusion, the examiner requests that the drawing be labeled as Figure 17L to correspond with the Brief Description of the Drawings and its location relative to the other figures. It should be noted that the specification refers to Figure 5L in several locations, such as pg. 144 ln. 7. When correcting this figure, applicant should also correct references to the figure that are found throughout the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Nucleotide and/or Amino Acid Sequence Disclosures
	This application is not in compliance with the requirements for sequence disclosures under 37 CFR 1.821; however, it can be made compliant with an amendment to the specification. First, the Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. Second, nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Specifically, enumerated amino acid sequences that lack SEQ ID NOs are present on: pg. 3 ln. 12-13, and pg. 5 ln. 6-7. However, SEQ ID NOs are provided for these amino acid sequences elsewhere in the specification (on pg. 66 and in Table 1). 
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers at pg. 3 and 5, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specification
The disclosure is objected to because of the following informalities:
First, the use of numerous trade names and/or marks used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. For example, marks used in commerce include, on pg. 84: NEB® Stable Competent E. coli, Z‐Competent™ E. coli, and MATRIGEL™.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Second, pg. 138 ln. 18 refers to Figure 5N but no such figure is present. The examiner believes this may refer to Figure 17N instead.
Third, the examiner has noted several instances where the specification refers to fusion protein S2-cAMPr but cites a figure labeled S2a-cAMPr, or vice versa. The examiner requests that the applicant review the specification and figures to clarify what data was generated using each protein. For example, this contradictory labeling occurs in several instances on pg. 144 and pg. 159 ln. 20. The examiner believes the applicant may have intended to reference Figure 10 instead of Figure 17 at these locations. Additionally, at pg. 151 ln. 2, the specification discusses data for S2a-cAMPr but the figure is labeled S2-cAMPr.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Regarding Claim 2, the claim recites “two or more independently selected self-assembly protein elements.” The examiner notes that the claim does not require that the two elements be different from each other. Accordingly, this claim is being examined as requiring two or more elements from a single species listed, or one or more element from different species (for a total of two or more self-assembly elements).
Regarding Claim 23, the claim recites “A cell comprising the composition of Claim 1.” Because the only ingredient listed in the composition of Claim 1 is the fusion protein, Claim 23 will be interpreted as any cell that comprises the fusion protein, whether the protein was translated within the cell from a nucleic acid template, or whether the completed protein was introduced into the cell by some means.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The relevant claim limitations are: “spatial detection means” and “spectral detection means” in Claim 17.
For “spectral detection means,” the corresponding act disclosed by the specification is fluorescence microscopy. Although the specification does not explicitly use this term or link it to any method, there is sufficient support that the interpretation of the term would be clear to one skilled in the art. For example, the specification recites “spectrally resolvable channels on the microscope” (pg. 2 ln. 10-11) or “traditional fluorescence imaging strategies based upon spectral information” (pg. 137 ln. 21-22). Additional support can be found in the Figures presented by the applicant. For example, Figures 8A-C show a diagram of a protein that includes a fluorescent reporter and fluorescence microscopy data showing spectral detection of said reporter.
For “spatial detection means”, the specification does not clearly define the corresponding structure, means, or acts. See the 112(b) rejection of this claim below for a full analysis of this term’s support.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
The relevant claim limitations are: “spatial detection means” in Claim 18 and “spectral detection means” in Claim 19. The sufficient structure, materials, or acts to entirely perform the recited function is: “an immunostaining method” in Claim 18 and “a fluorescence-detection method” in Claim 19.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the bounds of the terms “a subcellular localization protein and a trafficking protein” are indefinite. The terms are not defined, and are only used together (see pg. 2, 4, and 65). It would not be clear to one skilled in the art at the time of filing what structural features and functions are required for a localization protein motif element to be a subcellular localization protein and/or a trafficking protein. It is also unclear what (if anything) differentiates these two elements from each other, because having a non-cytoplasmic cellular localization often requires some active step to transport the protein into the compartment (i.e. trafficking) and trafficking processes often lead to a distinctive subcellular localization. This claim is rejected as indefinite because the bounds of each term, and therefore of the claim as a whole, cannot be reasonably determined. For the purposes of compact examination, this claim will be examined in this action as requiring one or more localization protein motif elements of any sort.
Regarding Claim 17, claim limitation “spatial detection means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The metes and bounds of this claim are indefinite because the specification fails to provide support for what the structure, material, or acts is encompassed by the claim limitation.
The specification does not use the term “spatial detection.” Much of the textual support found in the specification appears to link spatial detection with the clustering properties of the reporters. For example, “For the analysis of puncta spatial separation, a punctum with less than 5% overlap with the puncta of other sensors after immunostaining was counted as a spatially separate punctum” (sentence bridging pg. 92-93) or “[the puncta] remained almost completely spatially stationary over one hour periods” (pg. 108 ln. 7-8). However, the clustering property of the reporters is not sufficient to perform the required “spatial detection” act. 
Other textual support teaches what is not required rather than describing a technique, method or act. For example, pg. 192 ln. 8-14 teaches that immunostaining is not required for spatial detection with certain choices of reporter, and pg. 206 ln. 19-21 teaches that the spatial dimension may be used as an asset in live and/or fixed cell imaging. Neither of these references clearly link a technique or act to the claimed “spatial detection means.”
Finally, some textual support is found in the figures. For example, Figure 10M shows data from both “confocal images of live cultured [cells]” and the cells “after fixation, immunostaining” (pg. 21 ln. 4-6). The data demonstrates the spatial distribution of the fluorescence within the cells. However, the specification does not provide any reason to link the data shown in the figures with the term “spatial detection means.” The figures alone are not sufficient to clearly link this technique to the claimed “spatial detection means,” especially in light of the contradictory and unclear support in the text of the specification that was discussed above.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 18-19 are also rejected by virtue of being dependent on rejected Claim 17.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As noted in the Claim Interpretation section above, Claims 18 and 19 are not being interpreted under 112(f), while their parent Claim 17 is being interpreted under 112(f). As a result, Claims 18-19 are broader than their parent Claim 17.
Regarding Claim 19, it recites any fluorescence-detection methods that could be used for spectral detection. For example, the bounds of Claim 19 would include analysis by fluorescence-activated single cell sorting (FACS). While the exact definition of the “spectral detection means” recited in Claim 17 is unclear (see the 112(b) rejection above), the use of FACS was not disclosed in the specification and cannot fall within the bounds of Claim 17. Therefore, Claim 19 is rejected for failing to include all the limitations of the claim upon which it depends. In the interest of compact prosecution, in this action this claim will be examined as if it read: “The composition of claim 1, wherein the fusion protein in the cell is detectable by a spectral detection means comprising a fluorescence-detection method…”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15, 16, 18, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shemesh et al. (hereafter Shemesh; US PG-PUB No. US-20160305939-A1; IDS filed 03/04/2021).
	Regarding Claim 1, Shemesh teaches a fusion protein [0007]. This fusion protein comprises: (a) a reporter protein element (“an indicator polypeptide” [0006]), (b) two or more self-assembly protein elements (“binding repeats” [0006]), and (e) a protein linker element [0006]. The fusion protein may also comprise (c) optional immunoepitopes, and their two different compositions may contain different immunoepitopes [0023]. The fusion protein may also comprise (d) optional localization elements to allow clustering in the cytoplasm versus the plasma membrane [0013].
	Regarding Claim 2, the two or more self-assembly protein elements (“binding repeats” [0006]) may be coiled-coil peptides [0006, 0028]. As laid out in the Claim Interpretation section on pg. 6, the two self-assembly elements do not have to be different from each other, so this reads on the elected species of two or more polyhedron forming and/or coiled coil elements.
	Regarding Claim 15, the reporter element may be “a voltage indicator polypeptide, a calcium indicator polypeptide, a potassium indicator polypeptide, a pH indicator polypeptide, or a magnesium indicator polypeptide” [0006]. Specifically, the reporter may be the elected species, a calcium indicator polypeptide.
	Regarding Claim 16, nonlimiting examples of calcium indicator reporter elements include GCaMP6f, GCaMP6, GCaMP5G, GCaMP6G, GCaMP3G, jRCaMP1, and jRGECO1 [0027]. Specifically, the reporter may be the elected species, GCaMP6.
	Regarding Claim 18, the fusion protein may be detected by an immunostaining method that uses “antibodies raised against different immunoepitopes of the two [fusion protein] compositions … to identify and compare their locations” [0023]. As discussed in the 112(d) rejection of this claim above, this claim is being interpreted in this action as if it did not depend on Claim 17.
	Regarding Claim 19, the fusion protein may be detected by a fluorescence-detection method using either live imaging with conventional microscopy or fixation followed by expansion microscopy [0023]. These methods can detect the fluorescent indicator molecule [0005], or could detect fluorescently labeled antibodies. As discussed in the 112(d) rejection of this claim above, this claim is being interpreted in this action as if it did not depend on Claim 17.
	Regarding Claim 23, the fusion proteins can be expressed in a cell, such as a neuron [0005].

Claims 1, 8, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brangwynne et al. (hereafter Brangwynne; US PG-PUB No. US-20180251497-A1; PTO-892).
Regarding Claim 1, Brangwynne teaches a fusion protein (see protein schematic in Figure 1C). This fusion protein comprises: (a) reporter protein element (a fluorescent protein marker [0009]) and (b) two self-assembly protein elements (a self-assembling protein subunit and a intrinsically disordered region (IDR) [0009]). Brangwynne teaches that IDRs can interact with each other [0005], which would promote self-assembly of the aggregate. Finally, Brangwynne teaches that the fusion protein may include (d) optional localization signals, such as a nuclear localization signal [0040]. Brangwynne does not teach the optional elements (c) an epitope tag or (e) a protein linker.
Regarding Claim 8, the fusion protein may include a nuclear localization signal [0040]. The instant specification teaches that a nucleus localization motif is an example of a localization protein motif element [pg. 3 ln. 9]. It is unclear whether or not this falls within the elected species of “trafficking protein” for the reasons described above in the 112(b) rejection of this claim.
Regarding Claim 19, the fusion protein may be detected by a fluorescence-detection method using microscopy, as described in [0043-0044]. As discussed in the 112(d) rejection of this claim above, this claim is being interpreted in this action as if it did not depend on Claim 17.
Regarding Claim 23, Brangwynne also teaches a cell comprising the fusion protein [Abstract, 0009, Figures 6 and 8].
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bodenmiller (2016; IDS filed 03/04/2021) discusses ways to combine highly multiplexed epitope-based imaging approaches with live-cell methodologies (see “Moving Beyond Protein Measurements” section on pg. 233-234). Specifically, he suggests “tissues could first be studied using existing live cell imaging approaches, and at informative time points, the tissue could be fixed and analyzed by the highly multiplexing imaging approaches. Such snap-shot imaging data could then be overlaid on the live cell data” (paragraph bridging pg. 233-234). This is very similar to applicant’s method of first using fluorescence-based live-cell microscopy to analyze dynamics within the cell, then fixing the cells and performing multiplexed immunohistochemistry, and finally overlaying the two datasets. However, Bodenmiller does not teach any fusion proteins that could be used to improve live cell microscopy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 1645                                                                                                                                                                                         
/GARY B NICKOL/               Supervisory Patent Examiner, Art Unit 1645